Case 1:20-cv-22880-MGC Document 26 Entered on FLSD Docket 11/23/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-22880-Civ-COOKE/GOODMAN

  JOSHUA J. LOPEZ, and other similarly-situated individuals,

           Plaintiff,

  vs.

  DADE COUNTY FEDERAL CREDIT UNION,

        Defendant.
  ____________________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATION
           THIS MATTER is before me upon U.S. Magistrate Judge Jonathan Goodman’s
  Report and Recommendations on FLSA Settlement (“Report”) (ECF No. 25). The Court
  referred the parties’ Joint Motion to Approve FLSA Settlement (“Motion”) (ECF No. 20) to
  Judge Goodman pursuant to 28 U.S.C. § 636(b)(1)(A). See ECF No. 21.
           Judge Goodman recommends I find the parties’ settlement agreement to be fair and
  reasonable, approve the settlement, and dismiss this action with prejudice. Judge Goodman
  also recommends this Court retain jurisdiction to enforce the terms of the parties’
  settlement. Neither party objected to Judge Goodman’s Report and Recommendation and
  the time to do so has passed. After reviewing the Motion, Judge Goodman’s Report, and
  the Settlement Agreement in accordance with Lynn’s Food Stores, Inc. v. United States, 679
  F.2d 1350 (11th Cir. 1982), I find Judge Goodman’s Report clear, cogent, and compelling.
           Accordingly, Judge Goodman’s Report (ECF No. 25) is AFFIRMED and
  ADOPTED as Order of this Court. It is hereby ORDERED and ADJUDGED as follows:
        1. The Court GRANTS the parties’ Joint Motion to Approve FLSA Settlement (ECF
           No. 20);
        2. The Parties’ Settlement Agreement is APPROVED;
        3. This case is DISMISSED with prejudice; and
        4. This Court shall retain jurisdiction to enforce the terms of the Settlement Agreement.




                                                  1
Case 1:20-cv-22880-MGC Document 26 Entered on FLSD Docket 11/23/2020 Page 2 of 2




          DONE and ORDERED in chambers, at Miami, Florida, this 23rd day of November
  2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            2
